Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/12/2019.   
Claims 1-14 are pending and are presented for examination.  
Claims 1-14 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a brushless DC ("BLDC") electric motor for a propeller engine”, “a rotor including one or more permanent magnets and one or more alternator windings”, and “wherein the controller is further configured to apply a second, static DC voltage to the one or more stator windings, wherein the second, static DC voltage is configured to induce an electric current in the alternator windings so as to generate an AC voltage in the alternator windings” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-14 are also allowable for depending on claim 1. 

(1) The machine could be possible to rotate.  
Rotor having permanent magnets could rotates when a controller configured to apply a first, transient DC voltage to the one or more stator windings, wherein the first, 
(2) Like exciter of generator, static DC voltage (i.e., constant DC voltage) [0057] of stator coil can induce an electric current in the alternator windings in the alternator windings of rotor.  
(3) Magnetic coupling between the rotating portion 40 and the non-rotating portion 42 is possible to work.  
Specification [0060] “In various embodiments the magnetic coupling between the rotating portion 40 and the non-rotating portion 42 may be used to transmit wireless signals between the rotating and nonrotating parts of the engine 16 (in both directions), for example using high frequency AC modulation.”
	Example.  Lee, “Design of an Improved Type Rotary Inductive Coupling Structure for Rotatable Contactless Power Transfer System”, MATEC Web of Conferences, January 2015
(4) It is well-known in the art that “a controller configured to apply a first, transient DC voltage to the one or more stator windings, wherein the first, transient DC voltage is configured to provide commutation switching for the windings of the stator so as to generate a torque on the rotor”.  

Examiner considered following prior arts. 
Syverson (US 6236134 B1).  Syverson discloses a hybrid alternator, wherein a system comprising: 
an electric motor (Fig. 1), 
the motor comprising: 
a rotor (20) including one or more permanent magnets (40) and one or more alternator windings (28); and 
a stator (10) including one or more stator windings (16); and 
a controller (Fig. 4) configured to apply a first, transient DC voltage to the one or more stator windings, wherein the first, transient DC voltage is configured to provide commutation switching for the windings of the stator so as to generate a torque on the rotor (it is inherent or well-known in the art being transient DC voltage at the stator coils). 
Syverson further discloses the wound field rotor portion 24 has a rotor winding 28 which can be excited to produce a magnetic field whenever current is applied through slip rings 30, 32 on the shaft 22.
Thus, Syverson does not disclose a brushless DC ("BLDC") electric motor for a propeller engine, and wherein the controller is further configured to apply a second, static DC voltage to the one or more stator windings, wherein the second, static DC voltage is configured to induce an electric current in the alternator windings so as to generate an AC voltage in the alternator windings.

Weigel (US 20090085505 A1, IDS) does not teach as claimed.  Refer Fig. 3 and specification [0042]. 
Xu et al (US 20070194572 A1) and Taneja et al (US 20080093850 A1) have been further reviewed.  
Both failed to teach a brushless DC ("BLDC") electric motor for a propeller engine, the motor comprising: a rotor including one or more permanent magnets and one or more alternator windings. 
Both disclose the machine having plurality of rotors, and permanent magnets and alternator windings are configured different piece of rotors.  Applicant discloses (Fig. 4) and claims the rotor of BLDC motor has both permanent magnets and alternator windings.  
Taneja teaches a BLDC motor for motoring mode [0045], and DC excitation (i.e., static, constant DC voltage), but it is on different rotors.  Applicant discloses and claims both transient DC voltage and static DC voltage are applied to a rotor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN K KIM/Primary Examiner, Art Unit 2834